Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are pending in the application. 
For the purpose of compact prosecution, comma “,” at the end of claim 11 step (c) is treated as underlined since is newly added; the status of claims 11-12 and 23 are treated as “Currently Amended” since applicant amended the claims. 

Drawings
Figure 4 of the replacement drawings is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: label 404 is not described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: No brief description of drawings or any description of replacement Figures 5-6 (see MPEP 608.01(f)).  
Appropriate correction is required.

Claim Objections
Claim 1 and 15 are objected to because of the following informalities:    
As to claim 1, step (g)(ii), “an object on said apparatus with said resin batch” should read --said object on said specific additive manufacturing apparatus with said specific resin batch--. 
As to claim 15, “said at least oen performance characteristic” should read --said at least one performance characteristic”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claim limitations are unclear:
As to claim 23, it is unclear whether the various limitations within parenthesis (e.g. “during part production…” and “with magnification being…” in steps (iii)-(iv)) are optional limitations since they appeared to be example scenarios being applied to the preceding limitations.  For examination purpose, the examiner is treating the limitations in parenthesis as optional for the remainder of this office action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17-21 recites the same limitation as claim 11 by reiterating what the at least one resin physical characteristic comprises/can be without reciting a further limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1769904 to Reynolds et al. (hereafter Reynolds).
Reynolds was cited by applicant’s IDS filed on 3/25/20.

As to claim 8, Reynolds teaches the invention as claimed including a provider-based method of enhancing at least one performance characteristic of a plurality of additive manufacturing apparatuses during production of an object on each apparatus [multi-chamber/vat combination stereolithography system for producing an object, paragraphs [0023], [0027] and [0051], the method avoids wrong resin batches or expired resins to be loaded in one of the vats 21], each apparatus including a light source and a controller containing operating instructions for production of said object on that apparatus [laser and various control thereof, [0023]-[0024] and [0051]], the method comprising:

(a) blending and/or receiving a plurality of different and distinct light polymerizable resin batches [paragraph [0051], Fig. 32];
(b) determining at least one resin physical characteristic for each resin batch [data about container(s) and resin, resin type, expiration, etc., paragraph [0051], Fig. 32];
(c) optionally modifying, for each resin batch, the operating instructions for the controller of each apparatus based on the at least one physical characteristic of each resin batch to thereby provide modified operating instructions for each resin batch (optional step);
(d) packaging each resin batch in at least one container [resin containers, paragraph [0051], Fig. 32];
(e) storing in association with each said container said at least one resin physical characteristic for each resin batch contained therein [RFID tag when read by reader pass data pertaining to container with resin in it, paragraph [0051]] or (ii) said modified operation instructions for each resin batch contained therein, wherein said at least one resin physical characteristic comprises viscosity, photosensitivity, cure-through, overcure, heat generation during photopolymerization, at least one mechanical property of a test part produced by the resin, or a combination thereof [viscosity of polymerizable liquid, paragraph 8, lines 1-3].

As to claim 9, Reynolds teaches the invention as claimed including each container having an information storage media associated therewith; wherein said storing step is carried out by recording said at least one physical characteristic or modified operating instruction on said storage media [RFID tag having data about the container and resin in it, paragraph [0051], lines 14-22].  

As to claim 10, Reynolds teaches the invention as claimed including labelling each container with said at least one physical characteristic of said resin batch contained therein [data in RFID tag contain data pertaining to resin type within the container, paragraph [0051]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-12 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2016/0199911 to Dave et al. (hereafter Dave).

Dave was cited by applicant’s IDS filed on 3/25/20.

As to claim 11, Dave teaches the invention substantially as claimed including a user-based method of enhancing at least one performance characteristic of an additive manufacturing apparatus during production of an object [Mitigating or avoiding used of raw materials that can disrupt additive manufacturing process by an additive manufacturing system, paragraphs [0003] and [0005]], the apparatus including a light source and a controller containing operating instructions for production of the object on that apparatus [computer controlled additive manufacturing system having laser source, paragraphs [0058]-[0059]], the method comprising:

(a) dispensing a batch of a light polymerizable resin from a container into the additive manufacturing apparatus [use of various materials including a resin by additive manufacturing system in producing an object/part, paragraphs [0003], [0010] and claim 11], said batch characterized by at least one physical characteristic [material characteristics, paragraph [0010] and claim 11], with said container having associated therewith either said at least one physical characteristics, or modified operating instructions modified based on said at least one physical characteristic [batch of material having particular characteristics, claims 11-14];
(b) either:
(i) receiving on said controller modified operating instructions associated with said container for said resin batch therein, which modified operating instructions have been modified based on said at least one physical characteristic [claims 11-14], or
(ii) receiving on said controller the at least one physical characteristic associated with said container for said specific resin batch therein, and modifying said operating instructions based on said at least one physical characteristic [claims 11-14]; and then

(c) producing said object from said batch of light polymerizable resin on said additive manufacturing apparatus with said modified operating instructions [claim 11].  

Dave does not specifically teach wherein said resin physical characteristic comprises viscosity, photosensitivity, cure-through, overcure, or a combination thereof, heat generation during photopolymerization, at least one mechanical property of a test part produced by said resin.  However, Dave disclosed the build material being resin or other non-Newtonian fluid and characterizing and quantifying various physical attributes and properties of the material types such as physical properties like density, material composition, properties relating to thermophysical quantities and various properties and attributes having an impact on the characterization of the materials [paragraph 10].  Furthermore, viscosity, photosensitivity, cure-through, overcure, or a combination thereof, heat generation during photopolymerization, at least one mechanical property are known properties or attributes of materials or finished product of objects created by the materials such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have include various known attributes or properties in Dave’s material qualification system that will have an impact  on the overall characterization to produce desirable result in an additive manufacturing process as being considered by Dave [paragraph [0003]].

As to claim 12, Dave teaches the invention substantially as claimed including prior to said producing step (c), the step of: selecting a performance characteristic to be optimized [prior to initiate build process, the materials qualification process/system can improve production time (i.e. reduce the waste of time using parameters not well suited to the variation) and subsequently recalibrate the additive manufacturing system and/or terminate a failed product build early to save time and cost, paragraphs [0007]-[0008]].

As to claim 14, Dave does not specifically teach wherein said additive manufacturing apparatus comprises a bottom-up stereolithography apparatus.  However, Dave disclosed a top-down additive manufacturing equipment [Fig. 13].  Furthermore, bottom-up additive manufacturing as an alternative to top-down is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have implement known alternative method/system as a matter of design choice.

As to claim 15, Dave as modified teaches the invention substantially as claimed including wherein said at least one performance characteristic comprises speed of production, accuracy of production, reliability of production, product mechanical properties, or a combination thereof [prior to initiate build process, the materials qualification process/system can improve production time (i.e. reduce the waste of time using parameters not well suited to the variation) and subsequently recalibrate the additive manufacturing system and/or terminate a failed product build early to save time and cost, paragraphs [0007]-[0008]].  

As to claim 16, Dave as modified teaches the invention substantially as claimed including wherein said object comprises: a patient- specific form, guide, aligner, model, or implant; or a connector [model, paragraph [0011], line 13; three dimensional part of any shape, paragraph [0003]].
  
As to claims 17-21, these claims are rejected for the same reason as claim 11 above.

As to claim 22, Dave as modified teaches the invention substantially as claimed including wherein said modified operating instructions comprise at least one modified process parameter selected from: light intensity; light exposure duration; inter-exposure duration; speed of production; horizontal (X, Y) magnification; vertical (Z) magnification; height and/or duration of upstroke in a stepped or reciprocal operating mode; height and/or duration of downstroke in a reciprocal operating mode; speed or frequency of rotation; resin heating; resin cooling; and combinations thereof [adjusting parameter such as laser power, paragraph 55, lines 35-35].

As to claim 23, Dave as modified teaches the invention substantially as claimed including wherein said modified operating instructions comprise at least one modified process parameter selected from: (i) when photosensitivity is greater than expected, the duration and/or intensity of light exposure during additive production is decreased;  (ii) when photosensitivity is less than expected, the duration and/or intensity of light exposure during additive production is increased; (iii) when part shrinkage (during part production or further curing post- production) for parts produced from a given resin batch is greater than expected, magnification of each projected slice of the part during additive production is increased (with magnification being carried out optically, in software, or a combination thereof); (iv) when part shrinkage (during part production or further curing post- production) for parts produced from a given resin batch is less than expected, magnification of each projected slice of the part during production is decreased (with magnification being carried out optically, in software, or a combination thereof); (v) when part shrinkage for parts produced from a given resin batch is greater than expected, step height during exposure of slices of the part during production is increased; (vi) when part shrinkage for parts produced from a given resin batch is less than expected, step height during exposure of slices of the part during production is decreased; (vii) when cure-through is greater than expected, the delay in exposure of underlying regions is increased; when cure-through is less than expected, the delay in exposure of underlying regions is decreased; (ix) when over-cure is less than expected, the amount of inward shift of the object perimeter is decreased; (x) when over-cure is greater than expected, the amount of inward shift of the object perimeter is increased; (xi) when under-cure is less than expected, the amount of outward shift of the object perimeter can be decreased; (xii) when under-cure is greater than expected, the amount of outward shift of the object perimeter can be increased; (xii) when objects produced from a particular resin batch will generate more than expected heat during additive production, the speed of production is decreased, and/or the amount of resin cooling is increased; (xiv) when objects produced from a particular resin batch will generate less than expected heat during additive production, the speed of production is increased, and/or the amount of resin cooling is decreased; (xv) when objects produced from some resin batches have weaker tensile properties than expected, the light intensity and/or light exposure duration during production is increased; (xvi) when the viscosity of a resin batch is greater than expected, the height of upstroke, and/or the height of any downstroke, is increased, and/or the amount of resin heating is increased; when the viscosity of a resin batch is greater than expected, the duration of upstroke, and/or the duration of any downstroke, and/or the duration of any pre-exposure or post-exposure pause, is increased; (xvii) when the viscosity of a resin batch is less than expected, the height of upstroke, and/or the height of any downstroke, is decreased; when the viscosity of a resin batch is less than expected, the duration of upstroke, and/or the duration of any downstroke, and/or the duration of any pre- exposure or post-exposure pause, is decreased; and combinations thereof [material affecting temperature of build process affecting cooling, paragraphs 662-68].


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave as applied to claim 11 above, in view of US PG Pub. 20090165126 to Jung et al. (hereafter Jung).

As to claim 13, Dave does not specifically teach wherein said object is produced from an object data file entered in to said controller by said user in a secured configuration.  However, Jung teaches object production rights where a manufacturing machine such as that of an 3D additive manufacturing machine inclusive of a controller is provided a data file configured to produce an object by the manufacturing machine such that the file includes an authorization code that is needed to create the object [abstract, paragraphs 5, 28-29 and 66; claim 7].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have implement known method of data storage and retrieval as a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have implement Jung’s teaching of object production rights to further extend the functionality of Dave in correctly and securely producing an object.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dave as applied to claims 11-12 above, in view of Reynolds and further in view of US PG Pub. 2018/0200960 to DeFelice et al. (hereafter DeFelice).

As to claim 4, this claim is rejected for the same reason as claim 11 above.  Dave does not specifically teach determining a unique identity of said batch.  However, Reynolds teaches determining a unique identity of a batch of resin [RFID tag when read by reader pass data pertaining to container with resin in it, paragraph [0051]].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modify Dave’s material qualification system by associating an identifier to a batch as being taught by Reynolds because they are in the same field of endeavor and to improve the efficiency or extend the capability of Dave’s system in acquiring updated/adjusted operating parameters quickly at a later time by uniquely identifying the batch of material in accordance to Reynold when real time measurement of material characteristics and adjustment of operating parameter [Dave, claim 14] is not required.
Furthermore, Dave and Reynolds do not teach sending said unique identity of said batch to a database and wherein modified operating instructions or the at least one physical characteristics are received from the database. 
However, DeFelice teaches saving operating parameters/instructions or respective batch material identifiable by batch number within a database for subsequent retrieval and used by an additive manufacturing system [paragraphs 77-78].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have combine Dave, Reynolds and DeFelice because they are in the same field of endeavor, furthermore, DeFelice’s teaching of storing operating parameters/instructions of particular batch material of a corresponding batch number for future build would improve the efficiency of Dave and Reynolds by allowing subsequent re-used of adjusted/optimal operating parameters without re-determining the adjusted/optimal operating parameters when using the same material.

As to claim 5, this claim is rejected for the same reason as claim 12 above. 

As to claims 6-7, Dave, Reynolds and DeFelice do not specifically teach the limitation as claimed.  However, network or remote storage and retrieval of data as an alternative to local storage and retrieval is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have implement known method of data storage and retrieval as a matter of design choice.

As to claims 1-3, this claim rejected for the same reason as claims 4 and 8 above (Note: RFID tag in Reynolds identified both the container and resin within the container).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub. 2017/0087765 disclosed the various physical properties and characteristics of a resin in an additive fabrication process such as stereolithography/photo polymerization such as, heat of polymerization [paragraph 39], levels of viscosity [paragraph 45], mechanical properties and photosensitivity [paragraph 142].

Response to Arguments
Applicant's remarks filed 10/19/22 have been fully considered.  Objections and rejections not explicitly addressed are maintained by the examiner.
Applicant argued in substance that:
One of skill in the art could not conclude from the metal powder characteristics in the laser sintering process of Dave that there may be variations in different material such as the claimed photopolymerizable resin batches, and that these characteristics could be measured by measuring viscosity, photosensitivity, curethrough, overcure, heat generation during photopolymerization, at least one mechanical property of a test part produced by the resin.
Newly added limitations were not disclosed by Reynolds.

Examiner respectfully traversed Applicant's remarks:

As to point (a), the examiner respectfully disagree and submit that Dave disclosed and are aware of known methods or forms of additive manufacturing [paragraph 3] such that Dave explicitly disclosed that the materials qualification system and methodology is applicable to resin or other non-Newtonian fluid in the case of a polymeric material for different embodiments in “characterizing and quantifying various physical attributes and properties” of material types including and not limited to various examples given [paragraph 10].  Furthermore, given that resin physical characteristics such as viscosity, photosensitivity, cure-through, overcure, heat generation during photopolymerization and mechanical property are known properties or attributes of materials or finished product of objects created by the materials it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have include various known attributes or properties in Dave’s material qualification system that will have an impact on the overall characterization to produce desirable result in known additive manufacturing process as being considered by Dave [paragraph [0003]].
Reynolds clearly teaches physical characteristics of the resin [viscosity of polymerizable liquid, paragraph 8, lines 1-3].
 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199